--------------------------------------------------------------------------------

Exhibit 10.1
[Execution Version]


[image0.jpg]


CREDIT AGREEMENT


dated as of


September 9, 2014


among


PAR TECHNOLOGY CORPORATION,
THE OTHER LOAN PARTIES PARTY HERETO


and


JPMORGAN CHASE BANK, N.A.


CHASE BUSINESS CREDIT
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS
DOCUMENT MARKED WITH ASTERISKS
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

ARTICLE I - DEFINITIONS
1
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Classification of Loans and Borrowings
23
SECTION 1.03.  Terms Generally
23
SECTION 1.04.  Accounting Terms; GAAP
24
SECTION 1.05.  Reserved
24
SECTION 1.06.  Status of Obligations
24
ARTICLE II - THE CREDITS
24
SECTION 2.01.  Commitment
24
SECTION 2.02.  Loans and Borrowings
25
SECTION 2.03.  Borrowing Procedures; Requests for Borrowings
25
SECTION 2.04.  Protective Advances
26
SECTION 2.05.  Letters of Credit
26
SECTION 2.06.  Funding of Borrowings
28
SECTION 2.07.  Interest Elections
28
SECTION 2.08.  Termination [and Reduction] of Commitment
29
SECTION 2.09.  Repayment and Amortization of Loans; Evidence of Debt.
29
SECTION 2.10.  Prepayment of Loans
30
SECTION 2.11.  Fees.
31
SECTION 2.12.  Interest.
32
SECTION 2.13.  Alternate Rate of Interest
32
SECTION 2.14.  Increased Costs
33
SECTION 2.15.  Break Funding Payments
34
SECTION 2.16.  Taxes
34
SECTION 2.17.  Payments Generally; Allocation of Proceeds
35
SECTION 2.18.  Indemnity for Returned Payments
36
ARTICLE III - REPRESENTATIONS AND WARRANTIES
36
SECTION 3.01.  Organization; Powers.
36
SECTION 3.02.  Authorization; Enforceability.
36
SECTION 3.03.  Governmental Approvals; No Conflicts
36
SECTION 3.04.  Financial Condition; No Material Adverse Change
37
SECTION 3.05.  Properties.
37
SECTION 3.06.  Litigation and Environmental Matters
37
SECTION 3.07.  Compliance with Laws and Agreements.
37
SECTION 3.08.  Investment Company Status
38
SECTION 3.09.  Taxes
38
SECTION 3.10.  ERISA
38
SECTION 3.11.  Disclosure
38
SECTION 3.12.  Material Agreements
38
SECTION 3.13.  Solvency
38
SECTION 3.14.  Insurance
38
SECTION 3.15.  Capitalization and Subsidiaries
39
SECTION 3.16. Security Interest in Collateral
39
SECTION 3.17. Employment Matters
39
SECTION 3.18.  Federal Reserve Regulations
39
SECTION 3.19.  Use of Proceeds
39
SECTION 3.20.  No Burdensome Restrictions
39
SECTION 3.21.  Anti-Corruption Laws and Sanctions
39
SECTION 3.22. Government Accounts
40

 
i

--------------------------------------------------------------------------------

SECTION 3.23.  Common Enterprise
41
ARTICLE IV - CONDITIONS
41
SECTION 4.01.  Effective Date
41
SECTION 4.02.  Each Credit Event
44
ARTICLE V - AFFIRMATIVE COVENANTS
45
SECTION 5.01.  Financial Statements; Borrowing Base and Other Information
45
SECTION 5.02.  Notices of Material Events
48
SECTION 5.03.  Existence; Conduct of Business
48
SECTION 5.04.  Payment of Obligations
49
SECTION 5.05.  Maintenance of Properties
49
SECTION 5.06.  Books and Records; Inspection Rights
49
SECTION 5.07.  Compliance with Laws and Material Contractual Obligations
49
SECTION 5.08.  Use of Proceeds
49
SECTION 5.09.  Accuracy of Information.
50
SECTION 5.10.  Insurance
50
SECTION 5.11.  Casualty and Condemnation
50
SECTION 5.12.  Appraisals.
50
SECTION 5.13.  Depository Banks
50
SECTION 5.14.  Additional Collateral; Further Assurances
50
SECTION 5.15.  Compliance with Assignment of Claims Act and Similar Laws
51
ARTICLE VI - NEGATIVE COVENANTS
51
SECTION 6.01.  Indebtedness
52
SECTION 6.02.  Liens
53
SECTION 6.03.  Fundamental Changes
54
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions
54
SECTION 6.05.  Asset Sales.
55
SECTION 6.06.  Sale and Leaseback Transactions.
56
SECTION 6.07.  Swap Agreements
56
SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness
56
SECTION 6.09.  Transactions with Affiliates
57
SECTION 6.10.  Restrictive Agreements
57
SECTION 6.11. Amendment of Material Documents.
57
SECTION 6.12.  Reserved
57
SECTION 6.13.  Financial Covenants
57
ARTICLE VII - EVENTS OF DEFAULT
58
ARTICLE VIII - MISCELLANEOUS
60
SECTION 8.01.  Notices
60
SECTION 8.02.  Waivers; Amendments
62
SECTION 8.03.  Expenses; Indemnity; Damage Waiver
62
SECTION 8.04.  Successors and Assigns
63
SECTION 8.05.  Survival
65
SECTION 8.06.  Counterparts; Integration; Effectiveness; Electronic Execution
65
SECTION 8.07.  Severability
65
SECTION 8.08.  Right of Setoff
65
SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of Process.
65
SECTION 8.10.  WAIVER OF JURY TRIAL
66
SECTION 8.11.  Headings.
66
SECTION 8.12.  Confidentiality
66
SECTION 8.13. Nonreliance; Violation of Law
67
SECTION 8.14.  USA PATRIOT Act.
67
SECTION 8.15.  Disclosure
67
SECTION 8.16.  Interest Rate Limitation
67
SECTION 8.17.  No Advisory or Fiduciary Responsibility
67

 
ii

--------------------------------------------------------------------------------

ARTICLE IX - LOAN GUARANTY
68
SECTION 9.01.  Guaranty
68
SECTION 9.02.  Guaranty of Payment
68
SECTION 9.03.  No Discharge or Diminishment of Loan Guaranty
68
SECTION 9.04.  Defenses Waived
69
SECTION 9.05.  Rights of Subrogation
69
SECTION 9.06.  Reinstatement; Stay of Acceleration
69
SECTION 9.07.  Information
69
SECTION 9.08.  Termination
69
SECTION 9.09.  Taxes
69
SECTION 9.10.  Maximum Liability
70
SECTION 9.11.  Contribution
70
SECTION 9.12.  Liability Cumulative
70
SECTION 9.13.  Keepwell
71
ARTICLE X.   THE BORROWER REPRESENTATIVE
71
SECTION 10.01.  Appointment; Nature of Relationship
71
SECTION 10.02.  Powers
71
SECTION 10.03.  Employment of Agents
71
SECTION 10.04.  Notices
71
SECTION 10.05.  Successor Borrower Representative
71
SECTION 10.06.  Execution of Loan Documents; Borrowing Base Certificate
72
SECTION 10.07.  Reporting
72

 
SCHEDULES:
 
Schedule 3.05 - Properties
Schedule 3.06 - Disclosed Matters
Schedule 3.14- Insurance
Schedule 3.15 - Capitalization and Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
Schedule 6.10 - Existing Restrictions
 
EXHIBITS:
 
Exhibit A - Form of Opinion of Loan Parties’ Counsel
Exhibit B - Form of Borrowing Base Certificate
Exhibit C - Form of Compliance Certificate
Exhibit D - Joinder Agreement

 
iii

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 9, 2014 (as it may be amended or modified
from time to time, this “Agreement”), by and among PAR TECHNOLOGY CORPORATION,
the other Loan Parties party hereto and JPMORGAN CHASE BANK, N.A.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“Account” has the meaning assigned to such term in the Security Agreement.


“Account Debtor” means any Person obligated on an Account.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “CBFR Spread” or Eurodollar
Spread”, as the case may be, based upon the Borrowers’ Fixed Charge Coverage
Ratio as of the most recent determination date, provided that until the delivery
to the Lender, pursuant to Section 5.01, of the Borrowers’ consolidated
financial information for the Borrowers’ first full fiscal quarter ending after
the Effective Date, the “Applicable Rate” shall be the applicable rate per annum
set forth below in Category 3:



--------------------------------------------------------------------------------

Fixed Charge Coverage
 
CBFR Spread
   
Eurodollar Spread
 
Category 1
³ 1.75 to 1.0
   
0.00
%
   
1.50
%
Category 2
< 1.75 to 1.0 but
³ 1.25 to 1.0
   
0.00
%
   
1.75
%
Category 3
< 1.25 to 1.0
   
0.25
%
   
2.00
%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrowers based upon the Borrowers’ annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01 and (b) each change in the Applicable Rate resulting from a change in the
Fixed Charge Coverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Lender of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Fixed Charge
Coverage Ratio shall be deemed to be in Category 3 at the option of the Lender
if the Borrowers fail to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.


“Approved Fund” has the meaning assigned to such term in Section 8.04(b).


“Assignment of Claims Act” means the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.).


“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitment.


“Available Revolving Commitment” means, at any time, the Revolving Commitment
minus the Revolving Exposure.


“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary of any Loan Party, including, without
limitation, any Subsidiary that is a Foreign Subsidiary, by the Lender or any of
its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.


“Banking Services Reserves” means all Reserves which the Lender from time to
time establishes in its Permitted Discretion for Banking Services then provided
or outstanding.


“Billing Statement” has the meaning assigned to such term in Section 2.17(d).


“Board” means the Board of Governors of the Federal Reserve System of the U.S.


2

--------------------------------------------------------------------------------

“Borrower” or “Borrowers” means, individually or collectively, the Company,
Delaware corporation; Ausable Solutions, Inc., a Delaware corporation, PAR
Government Systems Corporation, a New York corporation, PAR Springer-Miller
Systems, Inc., a Delaware corporation, Rome Research Corporation, a New York
corporation, Springer-Miller International, LLC, a Delaware limited liability
company, and ParTech, Inc., a New York corporation.


“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article X.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, and (b) a Protective Advance.


“Borrowing Base” means, at any time, the sum of (a) up to 90% of Borrowers’
Eligible Government Accounts at such time, plus (b) up to 85% of Borrowers’
Eligible Accounts (other than Eligible Government Accounts), plus (c) the lesser
of (i) up to 50% of Borrowers’ Eligible Raw Materials at such time, valued at
the lower of cost or market value, determined on a first-in-first-out basis, and
(ii) the product of up to 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Lender multiplied by the Borrowers’ Eligible Raw Materials at such time, valued
at the lower of cost or market value, determined on a first-in-first out basis,
plus (d) the lesser of (i) up to 50% of Borrowers’ Eligible Service Parts at
such time, valued at the lower of cost or market value, determined on a
first-in-first-out basis, and (ii) the product of up to 85% multiplied by the
Net Orderly Liquidation Value percentage identified in the most recent inventory
appraisal ordered by the Lender multiplied by the Borrowers’ Eligible Service
Parts at such time, valued at the lower of cost or market value, determined on a
first-in-first out basis, plus (e) the lesser of (i) up to 65% of Borrowers’
Eligible Finished Goods at such time, valued at the lower of cost or market
value, determined on a first-in-first-out basis, and (ii) the product of up to
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Lender multiplied by the
Borrowers’ Eligible Finished Goods at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis, minus (f) Reserves.  The
maximum amount of Inventory which may be included as part of the Borrowing Base
is the lesser of $10,000,000 and 50% of the Borrowing Base.  The Lender may, in
its Permitted Discretion, reduce the advance rates set forth above, adjust
Reserves or reduce one or more of the other elements used in computing the
Borrowing Base.  Notwithstanding anything to the contrary set forth in this
definition, at no time shall Revolver Exposure made available under clauses (a)
and (b) above with respect to the deferred revenue recognition portion of
Eligible Government Accounts and Eligible Accounts, respectively, arising in
connection with a Borrower’s fixed fee contracts exceed $3,000,000 in the
aggregate outstanding at any time.


“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Lender in its sole discretion.


“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.


“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.


3

--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.


“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 20% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company;  (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated by the board of directors of the
Company nor (ii) appointed by directors so nominated; (c) the Company shall
cease to own, free and clear of all Liens or other encumbrances, less than 100%
of the outstanding voting Equity Interests of ParTech, Inc., PAR Government
Systems Corporation and Ausable Solutions, Inc. on a fully diluted basis; (d)
ParTech, Inc. shall cease to own, free and clear of all Liens or other
encumbrances, less than 100% of the outstanding voting Equity Interests of PAR
Springer-Miller Systems, Inc.; (e) PAR Government Systems Corporation shall
cease to own, free and clear of all Liens or other encumbrances, less than 100%
of the outstanding voting Equity Interests of Rome Research Corporation on a
fully diluted basis; (f) PAR Springer-Miller Systems, Inc. shall cease to own,
free and clear of all Liens or other encumbrances, less than 100% of the
outstanding voting Equity Interests of Springer-Miller International, LLC on a
fully diluted basis; provided, that, no change of control shall be deemed to
have occurred if Dr. John W. Sammon, III transfers all or a portion of the
Equity Interests of the Company held directly or indirectly by him to (i) an
immediate family member or (ii) a trust for the benefit of Dr. John W. Sammon,
III or an immediate family member.


“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) compliance by the Lender (or, for purposes of Section 2.14(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.


“Charges” has the meaning assigned to such term in Section 9.17.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Protective Advances.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the Lender,
on behalf of the Secured Parties, to secure the Secured Obligations.


4

--------------------------------------------------------------------------------

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.


“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges powers of attorney, consents
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Borrower or any Subsidiary and delivered to the Lender.


“Collection Account” has the meaning assigned to such term in the Security
Agreement.


“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers.


“Commitment” means the Revolving Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Company” means PAR Technology Corporation, a Delaware corporation.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Disbursement Account” means, collectively, the following accounts: 
Par Technology Corp. account #****; ParTech Inc. account #****; PAR Government
Systems Corporation account #****; Rome Research Corp. account #****; PAR
Springer-Miller Systems, Inc. account #****; and any replacement or additional
accounts of the Borrowers maintained with the Lender as a zero balance, cash
management account pursuant to and under any agreement between a Borrower and
the Lender, as modified and amended from time to time, and through which all
disbursements of a Borrower, any other Loan Party and any designated Subsidiary
of a Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.


“Document” has the meaning assigned to such term in the Security Agreement.


“dollars” or “$” refers to lawful money of the U.S.


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.


5

--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(including positive changes for equity based compensation, but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
inventory), (iv) non-recurring cash payments related to earnout arrangements,
whether or not classified as compensation expense, for Permitted Acquisitions,
and (vii) ****, minus (b) without duplication and to the extent included in Net
Income, any extraordinary gains and any non-cash items of income for such
period, including negative changes for equity based compensation all calculated
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Lender and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
 
“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Lender determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit.  Without
limiting the Lender’s discretion provided herein, Eligible Accounts shall not
include any Account:


(a)            which is not subject to a first priority perfected security
interest in favor of the Lender;


(b)            which is subject to any Lien other than (i) a Lien in favor of
the Lender and (ii) a Permitted Encumbrance which does not have priority over
the Lien in favor of the Lender;


(c)            (i) which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date
therefor (“Overage”); provided, that, Accounts unpaid more than 90 days but less
than 120 days from the date of original invoice which are not more than 60 days
past due may be included in Eligible Accounts in an aggregate outstanding amount
not to exceed $1,000,000 (when calculating the amount under this clause (i), for
the same Account Debtor, the Lender shall include the net amount of such Overage
and add back any credits, but only to the extent that such credits do not exceed
the total gross receivables from such Account Debtor, or (ii) which has been
written off the books of the Borrowers or otherwise designated as uncollectible;


(d)            which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;


(e)            which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all
Borrowers exceed 20% of the aggregate amount of Eligible Accounts of all
Borrowers.


6

--------------------------------------------------------------------------------

(f)             with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;


(g)            which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Lender which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Borrower’s completion of any further performance, (v) represents a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, or (vi)
relates to payments of interest;


(h)            for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower or if such Account was invoiced
more than once;


(i)              with respect to which any check or other instrument of payment
has been returned uncollected for any reason;


(j)              which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (other than post-petition accounts payable of an Account Debtor
that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Lender), (iv) admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;


(k)            which is owed by any Account Debtor which has sold all or
substantially all of its assets;


(l)              which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S. or the District of Columbia,
Canada, or any province of Canada unless, in any such case, such Account is
backed by a Letter of Credit acceptable to the Lender which is in the possession
of, and is directly drawable by the Lender;


(m)            which is owed in any currency other than U.S. dollars;


(n)            which is owed by any Governmental Authority of any country other
than the U.S. unless such Account is backed by a Letter of Credit acceptable to
the Lender which is in the possession of, and is directly drawable by, the
Lender, to the Lender’s satisfaction;


(o)            which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;


(p)            which, for any Account Debtor, exceeds a credit limit determined
by the Lender, to the extent of such excess;


(q)            which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;


7

--------------------------------------------------------------------------------

(r)             which is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent that such Account is subject to any such
counterclaim, deduction, defense, setoff or dispute;


(s)            which is evidenced by any promissory note, chattel paper, or
instrument;


(t)             which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Borrower has filed
such report or qualified to do business in such jurisdiction;


(u)            with respect to which such Borrower has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Account;


(v)            which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;


(w)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;


(x)             which was created on cash on delivery terms; or


(y)            which the Lender determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Lender otherwise determines is
unacceptable for any reason whatsoever.


In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify the Lender thereof on and at the time of
submission to the Lender of the next Borrowing Base Certificate.  In determining
the amount of an Eligible Account or a Borrower, the face amount of an Account
may, in the Lender’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account.


“Eligible Finished Goods” means, Eligible Inventory constituting finished goods
to be sold by a Borrower in the ordinary course of business of such Borrower,
excluding Eligible Raw Materials and Eligible Service Parts of such Borrower.


“Eligible Government Accounts” means those Government Accounts created by a
Borrower in the ordinary course of its business, that arise out of such
Borrower’s sale of goods or rendition of services pursuant to a Government
Contract, that comply with each of the representations and warranties respecting
Eligible Government Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
the Lender in its Permitted Discretion to address the results of any field
examination performed by (or on behalf of) the Lender from time to time after
the Closing Date.  In determining the amount to be included, Eligible Government
Accounts shall be calculated net of customer deposits, unapplied cash, taxes,
discounts, credits, allowances, and rebates.  Eligible Government Accounts shall
not include the following:


8

--------------------------------------------------------------------------------

(a)                Government Accounts that the Account Debtor has failed to pay
within the earlier of (i) 60 days of original due date and (ii) 90 days of
original invoice date;


(b)                Government Accounts owed by an Account Debtor to a particular
Borrower where 50% or more of all Government Accounts owed by that Account
Debtor to such Borrower are deemed ineligible under clause (a) above;


(c)                Government Accounts with respect to which, if requested by
the Lender, the applicable Borrower has not complied, to the reasonable
satisfaction of the Lender, with the provisions applicable to it of the
Assignment of Claims Act; it being acknowledged that, notwithstanding the
foregoing, Government Accounts which, by the express terms of the Government
Contracts under which they arise, are not assignable under the Assignment of
Claims Act, may nonetheless be Eligible Accounts, in Lender’s sole discretion,
if such Government Accounts otherwise comply with this definition;


(d)                Government Accounts that represent the right to receive
progress payments (other than with respect to work already completed and/or for
which the applicable Borrower is entitled to bill the Account Debtor and which
is not subject to future offset or counterclaim by such Account Debtor) or other
advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services; provided, that,
Government Accounts arising from fixed fee contracts with a Government Authority
pursuant to which Borrowers have deferred the recognition of revenue shall not
be deemed to be ineligible solely as a result of non-compliance with this
clause;


(e)                Government Accounts with respect to which the Account Debtor
is a creditor of a Borrower, has or has asserted a right of recoupment or
setoff, or has disputed its obligation to pay all or any portion of the
Government Account, to the extent of such claim, right of recoupment or setoff,
or dispute;


(f)                  Government Accounts with respect to which (i) the goods
giving rise to such Government Account have not been shipped and billed to the
Account Debtor, or (ii) the services giving rise to such Government Account have
not been performed and billed to the Account Debtor; provided, that, Government
Accounts arising from fixed fee contracts with a Government Authority pursuant
to which Borrowers have deferred the recognition of revenue shall not be deemed
to be ineligible solely as a result of non-compliance with this clause;


(g)                Government Accounts arising in a transaction wherein goods
are placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the Account Debtor may be conditional; and


(h)                Government Accounts that are not subject to a valid and
perfected first priority Lien in favor of the Lender.


For the avoidance of doubt, no Government Account shall be an Eligible
Government Account if the Account Debtor obligated on such Government Account is
a Person other than a Governmental Entity.


“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Lender determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans, and the issuance of Letters of Credit hereunder. 
Without limiting the Lender’s discretion provided herein, Eligible Inventory
shall not include any Inventory:


(a)            which is not subject to a first priority perfected Lien in favor
of the Lender;


(b)            which is subject to any Lien other than (i) a Lien in favor of
the Lender and (ii) a Permitted Encumbrance which does not have priority over
the Lien in favor of the Lender;


(c)            which is, in the Lender’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;


9

--------------------------------------------------------------------------------

(d)            with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;


(e)            in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;


(f)             which is not finished goods, raw materials or spare or
replacement parts, or which constitutes work-in-process, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;


(g)            which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;


(h)            which is located in any location leased by such Borrower unless
(i) the lessor has delivered to the Lender a Collateral Access Agreement or (ii)
a Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Lender in its Permitted Discretion;


(i)              which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Lender a Collateral Access Agreement and such other documentation as the Lender
may require or (ii) an appropriate Reserve has been established by the Lender in
its Permitted Discretion;


(j)              which is being processed offsite at a third party location or
outside processor, or is in transit to or from such third party location or
outside processor;


(k)            which is a discontinued product or component thereof;


(l)             which is the subject of a consignment by such Borrower as
consignor;


(m)           which is perishable;


(n)            which contains or bears any intellectual property rights licensed
to such Borrower unless the Lender is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;


(o)            which is not reflected in a current perpetual inventory report of
such Borrower;


(p)            for which reclamation rights have been asserted by the seller; or


(q)            which the Lender otherwise determines is unacceptable for any
reason whatsoever.


In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Lender thereof on and at the time of
submission to the Lender of the next Borrowing Base Certificate.


10

--------------------------------------------------------------------------------

“Eligible Raw Materials” means, Eligible Inventory constituting raw materials
used or consumed by the Borrowers in the ordinary course of business in the
manufacture or production of other inventory, excluding Eligible Finished Goods
and Eligible Service Parts.


“Eligible Service Parts” means, Eligible Inventory constituting spare or
replacement parts, excluding Eligible Finished Goods and Eligible Raw Materials.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


“Equipment” has the meaning assigned to such term in the Security Agreement.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


11

--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, and (b)
any U.S. Federal withholding Taxes imposed under FATCA.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.


“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus
the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for the period of twelve consecutive calendar months ended on such
date (or, if such date is not the last day of a calendar month, ended on the
last day of the calendar month most recently ended prior to such date).


“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made (including, without limitation, any scheduled principal and
earnout payments on Indebtedness actually made with respect to any Permitted
Acquisition), plus expenses for taxes paid in cash, plus dividends or
distributions paid in cash, plus Capital Lease Obligation payments, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.


“Fixtures” has the meaning assigned to such term in the Security Agreement.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Funding Account” has the meaning assigned to such term in Section 4.01(h).


“GAAP” means generally accepted accounting principles in the U.S.


“Government Account” shall mean any Account owing directly by any Governmental
Authority to any Borrower under a Government Contract.  For the avoidance of
doubt, any Account owing by a Person other than a Governmental Authority shall
not constitute a “Government Account” hereunder.


“Government Contract” means any contract between a Governmental Authority and a
Borrower.


“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


12

--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.


“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.


“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of "hazardous substances," "hazardous
materials," "hazardous waste," "toxic substances," "toxic materials," "toxic
waste," or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out (l) any other Off-Balance Sheet Liability and (m)
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 8.03(b).


13

--------------------------------------------------------------------------------

“Ineligible Institution” has the meaning assigned to such term in Section
8.04(b).


“Information” has the meaning assigned to such term in Section 8.12.


“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.


“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP.


“Interest Payment Date” means (a) with respect to any CBFR Loan, the first day
of each calendar month and the Maturity Date, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and (c) the Maturity Date.


“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two or three
months thereafter, as the Borrower Representative may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Lender (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.


“Inventory” has the meaning assigned to such term in the Security Agreement.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.


“LC Collateral Account” has the meaning assigned to such term in Section
2.05(h).


“LC Disbursement” means any payment made by the Lender pursuant to a Letter of
Credit.


“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure.


“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.


“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
 
14

--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Lender from time to time in its reasonable discretion (the
“LIBO Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period; provided that, (x) if
any LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.13 in the event that the Lender shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  Notwithstanding the
above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Obligation Guaranty, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.


“Loan Guarantor” means each Loan Party.


“Loan Guaranty” means Article IX of this Agreement.


“Loan Parties” means, collectively, the Borrowers, the Borrowers’ Domestic
Subsidiaries, the Guarantors and any other Person who becomes a party to this
Agreement pursuant to a Joinder Agreement and their successors and assigns and
the term “Loan Party” shall mean any one of them or all of them individually, as
the context may require.


“Loans” means the loans and advances made by the Lender pursuant to this
Agreement, including Protective Advances.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform any of its obligations under the Loan Documents to which it is a
party, (c) the Collateral, or the Lender’s Liens on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the Lender
under any of the Loan Documents.


15

--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Loan Parties or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.


“Maturity Date” means September 9, 2017 or any earlier date on which the
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.


“Maximum Rate” has the meaning assigned to such term in Section 8.16.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrowers and their Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrowers or any of their Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrowers or any of their Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by a Borrower or Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
 
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Lender by an appraiser acceptable to the Lender, net of all costs of
liquidation thereof.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative).
 
“Obligated Party” has the meaning assigned to such term in Section 9.02.


“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Lender by a guarantor who is not a
Loan Party.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrowers and their Subsidiaries to the Lender or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.


16

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person,, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).


“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan, Letter of Credit or any Loan
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Participant” has the meaning assigned to such term in Section 8.04(c).


“Participant Register” has the meaning assigned to such term in Section 8.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means that certain Acquisition contemplated by that
certain Non-Binding Term Sheet date June 12, 2014 issued by Borrower
Representative, so long as each of the following requirements are satisfied:


(a)                such Acquisition is not a hostile or contested acquisition;


(b)                both before and after giving effect to such Acquisition and
the Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty which relates to a specified prior date
and (ii) to the extent the Lender has been notified in writing by the Loan
Parties that any representation or warranty is not correct and the Lender has
explicitly waived in writing compliance with such representation or warranty)
and no Default exists, will exist, or would result therefrom;


(c)                as soon as available, in the event that the structure, method
or manner of the Permitted Acquisition changes from that previously disclosed to
Lender, such additional and supporting financial and other information as may be
requested by Lender in connection with such change;


(d)                if the Accounts and Inventory acquired in connection with
such Acquisition are proposed to be included in the determination of the
Borrowing Base, the Lender shall have conducted an audit and field examination
of such Accounts and Inventory the results of which shall be satisfactory to the
Lender;


17

--------------------------------------------------------------------------------

(e)                if such Acquisition is an acquisition of the Equity Interests
of a Person, the Acquisition is structured so that the acquired Person shall
become a wholly-owned Subsidiary of such Borrower and a Loan Party pursuant to
the terms of this Agreement; it being acknowledged that, with respect to the
Permitted Acquisition, a Borrower will acquire 51% of the Equity Interests of
the acquired Person on the initial date of closing and the remaining 49% on the
first anniversary of such date;


(f)                  if such Acquisition is an acquisition of Equity Interests,
such Acquisition will not result in any violation of Regulation U;


(g)                if such Acquisition involves a merger or a consolidation
involving any Borrower or any other Loan Party, such Borrower or such Loan
Party, as applicable, shall be the surviving entity;


(h)                no Loan Party shall, as a result of or in connection with any
such Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect; it being acknowledged that upon the initial closing of
the Permitted Acquisition, Borrowers will owe $5,000,000 plus earnout payments
to the seller of the Equity Interests pursuant to the documentation executed by
the Borrowers in connection with the Permitted Acquisition, and such
Indebtedness shall be unsecured;


(i)                  in connection with an Acquisition of the Equity Interests
of any Person, all Liens on property of such Person shall be terminated unless
the Lender in its sole discretion consents otherwise, and in connection with an
Acquisition of the assets of any Person, all Liens on such assets shall be
terminated;


(j)                  the Borrower Representative shall certify to the Lender
(and provide the Lender with a pro forma calculation in form and substance
reasonably satisfactory to the Lender) that, after giving effect to the
completion of such Acquisition, (i) Availability will not be less than
$10,000,000 on a pro forma basis which includes all consideration given in
connection with such Acquisition, other than Equity Interests of such Borrower
delivered to the seller(s) in such Acquisition, as having been paid in cash at
the time of making such Acquisition and (ii) such Borrower will be in
compliance, on a pro forma basis, with the covenants contained in Section 6.13;


(k)                the Borrower Representative shall have delivered to the
Lender (i) the final drafts of material documentation relating to the
Acquisition not less than two (2) Business Days prior to the closing of the
Acquisition; and (ii) the final executed material documentation relating to such
Acquisition within 15 days following the consummation thereof; it being
acknowledged that documentation to be delivered pursuant to this clause (k)(ii)
shall be deemed to be delivered if such documentation is available on the
website of the SEC at http://www.sec.gov. and Borrower Representative has
notified Lender of the posting of such documentation.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.


“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)          customs brokers’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in compliance with Section
5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
18

--------------------------------------------------------------------------------

(d)               deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)                 judgment Liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII; and
 
(f)                 easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.


“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the U.S. (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S.), in each case maturing within one year from the date of acquisition
thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any State thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prepayment Event” means:
 
(a)                any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of any Loan Party
or any Subsidiary, other than dispositions described in Section 6.05(a); or
 
19

--------------------------------------------------------------------------------

(b)                any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Loan Party or any Subsidiary; or
 
(c)                the issuance by the Company of any Equity Interests for which
there is a cash payment to the Company, or the receipt by the Company of any
capital contribution; or
 
(d)                the incurrence by any Loan Party or any Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal offices in
New York City.  Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.


“Projections” has the meaning assigned to such term in Section 5.01(f).


“Protective Advance” has the meaning assigned to such term in Section 2.04.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.


“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Borrowers from information furnished by or on behalf of the Borrowers, after
the Lender has exercised its rights of inspection pursuant to this Agreement.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.


“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, an
availability reserve, reserves for accrued and unpaid interest on the Secured
Obligations, Banking Services Reserves, volatility reserves, reserves for rent
at locations leased by any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un indemnified or under
indemnified liabilities or potential liabilities with respect to any litigation
and reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party.  Without limiting the foregoing,
Reserves shall include an amount equal to $5,000,000 on the Effective Date,
which amount shall be reduced to $3,000,000 on the closing date of the Permitted
Acquisition, and further reduced to $2,000,000 on the first anniversary of the
closing date of the Permitted Acquisition, and eliminated on the second
anniversary of the Permitted Acquisition, so long as on each date of a scheduled
reduction of such Reserve, Borrowers concurrently make a payment in the amount
of the scheduled Reserve reduction to the seller of the Equity Interests
acquired pursuant to the Permitted Acquisition.


20

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.


“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit hereunder, as such commitment may be.  The
initial amount of the Revolving Commitment is $25,000,000.


“Revolving Exposure” means, at any time, the sum of the outstanding principal
amount of Revolving Loans and LC Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.01(a).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC” means the Securities and Exchange Commission of the U.S.


“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to the Lender or
its Affiliates; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.


“Secured Parties” means (a) the Lender, (b) each Affiliate of the Lender that
provides Banking Services, (c) each Affiliate of the Lender that is a
counterparty to any Swap Agreement, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (e) the successors and assigns of each of the foregoing.


“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Lender, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person, as the same may be amended, restated, supplemented or
otherwise modified from time to time.


21

--------------------------------------------------------------------------------

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Lender is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.


“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with the Lender or an Affiliate of the Lender, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
such Swap Agreement transaction.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


22

--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Trigger Period” means any period (a) during which an Event of Default has
occurred and is continuing or (b) commencing when Availability is less than the
greater of $4,500,000 and 18% of the Revolving Commitment and ending when
Availability for thirty (30) consecutive days has been greater than the greater
of $4,500,000 and 18% of the Revolving Commitment.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the CB Floating Rate.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“U.S.” means the United States of America.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


23

--------------------------------------------------------------------------------

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Lender that the Borrowers request an amendment to any provision hereof to
eliminate the effect of such change in GAAP or in the application thereof (or if
the Lender notifies the Borrower Representative that the Lender request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until  such notice shall have been withdrawn or such provision  amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


SECTION 1.05.  Reserved .


SECTION 1.06.  Status of Obligations.   In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lender to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness. 
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lender may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
ARTICLE II


The Credits


SECTION 2.01.  Commitment.  Subject to the terms and conditions set forth
herein, the Lender agrees to make Revolving Loans in dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) the Revolving Exposure exceeding the lesser
of (x) the Revolving Commitment and (y) the Borrowing Base, subject to the
Lender’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.04 by making immediately available funds available to
the account designated by the Borrowers in writing, not later than 11:00 a.m.,
Chicago time.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
 
24

--------------------------------------------------------------------------------

SECTION 2.02.    Loans and Borrowings.  (a)  Each Loan shall be made as part of
a Borrowing consisting of Loans of the same Class and Type.  Any Protective
Advance shall be made in accordance with the procedures set forth in Section
2.04.


(b)               Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that all Borrowings
made on the Effective Date must be made as CBFR Borrowings.  The Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of the Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.13, 2.14, 2.15 and 2.16 shall apply to such Affiliate
to the same extent as to the Lender); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accord­ance with the terms of this Agreement.


(c)                 At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000.  CBFR Borrowings may
be in any amount.  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) 14 Eurodollar Borrowings outstanding or (ii) 9 Eurodollar Borrowings
requested on any single Business Day.


(d)                Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.


SECTION 2.03.  Borrowing Procedures; Requests for Borrowings.


(a)                Controlled Disbursement Account.  At all times when Lender
has elected, in its Permitted Discretion, to exercise dominion over Borrowers’
cash during a Trigger Period, not later than 1:00 p.m., Chicago time, on each
Business Day, the Lender shall, subject to the conditions of this Agreement (but
without any further written notice required), make available to the Borrower
Representative, by a credit to the Funding Account, the proceeds of a CBFR
Borrowing to the extent necessary to pay items to be drawn on the Controlled
Disbursement Account[s] that day.  All other Revolving Loans shall be made upon
notice given in accordance with Section 2.03(b).


(b)                Notices by the Borrowers to the Lender of requests for Loans
other than pursuant to Section 2.03(a).  To request a Borrowing, the Borrower
Representative shall notify the Lender of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., Chicago time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of a CBFR Borrowing, not later than noon, Chicago time, on the date of the
proposed Borrowing; provided that any such notice of a CBFR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e) may be given not later than 9:00 a.m., Chicago time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the Lender of a
written Borrowing Request in a form approved by the Lender and signed by the
Borrower Representative.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:



(i) the name of the applicable Borrower;




(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;




(iii) the date of such Borrowing, which shall be a Business Day;




(iv) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing;
and




(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrowers
shall be deemed to have selected an Interest Period of one month’s duration.


25

--------------------------------------------------------------------------------

SECTION 2.04.  Protective Advances.  Subject to the limitations set forth below,
the Lender is authorized by the Borrowers, from time to time in the Lender’s
sole discretion (but shall have absolutely no obligation to), to make Loans to
the Borrowers, which the Lender, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 8.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed $1,250,000; provided further that, the aggregate amount
of outstanding Protective Advances plus the Revolving Exposure shall not exceed
the Revolving Commitment.  Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied.  The
Protective Advances shall be secured by the Liens in favor of the Lender in and
to the Collateral and shall constitute Obligations hereunder.  All Protective
Advances shall be CBFR Borrowings.
 
SECTION 2.05.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower denominated in dollars, in a form reasonably acceptable to the Lender
at any time and from time to time during the Availability Period.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
the Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Each Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.11(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (such
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).


(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall deliver by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Lender) to
the Lender (prior to 9:00 am, Chicago time, at least three (3) Business Days
prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Lender, the applicable Borrower also shall submit a letter of
credit application on the Lender’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $2,500,000, (ii) the Standby LC Exposure shall not
exceed $500,000, and (iii) the Revolving Exposure shall not exceed the lesser of
the Revolving Commitment and the Borrowing Base.


(c)                Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination or non-renewal by notice from the Lender to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, including, without limitation,
any automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.


26

--------------------------------------------------------------------------------

(d)                Reimbursement.  If the Lender shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Lender an amount equal to such LC Disbursement (i)
not later than 11:00 a.m., Chicago time, on the date that such LC Disbursement
is made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 9:00 a.m., Chicago time, on such date, or, (ii) if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 11:00 a.m., Chicago time, on (a) the Business
Day that the Borrower Representative receives such notice, if such notice is
received prior to 9:00 a.m., Chicago time, on the day of receipt, or (b) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a CBFR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting CBFR Revolving Borrowing.


(e)                Obligations Absolute.  The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (d) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Lender under a Letter of Credit against presentation of a draft
or other document that does not comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder.  Neither the Lender nor any of
its Related Parties, shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Lender; provided that the foregoing shall not be construed to excuse the Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by any Borrower that are caused by the Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Lender (as finally determined by a court of competent
jurisdiction), the Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.


(f)                 Disbursement Procedures.  The Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Lender shall promptly notify
the applicable Borrower by telephone (confirmed by facsimile) of such demand for
payment and whether the Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Lender with
respect to any such LC Disbursement.


(g)                Interim Interest.  If the Lender shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to CBFR Revolving Loans and
such interest shall be payable on the date when such reimbursement is due;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Lender.


27

--------------------------------------------------------------------------------

(h)                Cash Collateralization.  If any Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Lender demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Lender, in the
name and for the benefit of the Lender (the “LC Collateral Account”), an amount
in cash equal to 105% of the amount of the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Lender as collateral for the payment and performance of the Secured
Obligations.  The Lender shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrowers hereby grant the Lender a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Lender
and at the Borrowers’ risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account.  Moneys in the LC Collateral Account shall be applied by the
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated, be applied to satisfy other Secured
Obligations.  If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of a Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three (3) Business Days after all such Defaults have been cured or waived as
confirmed in writing by the Lender.


(i)                  LC Exposure Determination.  For all purposes of this
Agreement, the amount of a Letter of Credit that, by its terms or the terms of
any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination.
 
SECTION 2.06.  Funding of Borrowings.  The Lender shall make each Loan to be
made by it hereunder on the proposed date thereof available to the Borrowers by
promptly crediting the amounts in immediately available funds, to the Funding
Account(s); provided that CBFR Revolving Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e) or a Protective Advance
shall be retained by the Lender.


SECTION 2.07.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
This Section shall not apply to Protective Advances, which may not be converted
or continued.


(b)                To make an election pursuant to this Section, the Borrower
Representative shall notify the Lender of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Lender of a written Interest Election Request in a form
approved by the Lender and signed by the Borrower Representative.


(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


28

--------------------------------------------------------------------------------

(i)            the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);


(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


(iii)           whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and


(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.


(d)                If the Borrower Representative fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a CBFR Borrowing.  Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and the Lender so notifies
the Borrower Representative, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to a CBFR
Borrowing at the end of the Interest Period applicable thereto.


SECTION 2.08.  Termination and Reduction of Commitment.  (a)  Unless previously
terminated, the Revolving Commitment shall terminate on the Maturity Date.


(b)               The Borrowers may at any time terminate the Commitment upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any LC Exposure, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Lender of a cash deposit in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees, including applicable Prepayment Fee (if
any), and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.


(c)                The Borrowers may from time to time reduce, the Revolving
Commitment; provided that (i) each reduction of the Revolving Commitment shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$2,000,000 and (ii) the Borrowers shall not terminate or reduce the Revolving
Commitment if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.09, the Revolving Exposure would exceed the
lesser of the Revolving Commitment and the Borrowing Base/


(d)                The Borrower Representative shall notify the Lender of any
election to terminate or reduce the Commitment under paragraph (b) or (c) of
this Section at least five (5) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitment delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Lender on or prior to the specified effective date) if such condition is not
satisfied.  Any termination of the Commitment shall be permanent.


SECTION 2.09.  Repayment and Amortization of Loans; Evidence of Debt.  (a) The
Borrowers hereby unconditionally promise to pay (i) to the Lender for its
account the then unpaid principal amount of each Revolving Loan on the Maturity
Date, (ii) to the Lender the then unpaid amount of each Protective Advance on
the earlier of the Maturity Date and demand by the Lender.


29

--------------------------------------------------------------------------------

(b)                At all times during a Trigger Period, on each Business Day,
the Lender may, in its Permitted Discretion, apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Lender, whether or not immediately available)
first to prepay any Protective Advances that may be outstanding and second to
prepay the Revolving Loans and to cash collateralize outstanding LC Exposure.


(c)                The Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrowers to
the Lender resulting from each Loan made by the Lender, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder.


(d)                The Lender shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to the Lender
hereunder and (iii) the amount of any sum received by the Lender hereunder.


(e)                 The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.


(f)                  The Lender may request that Loans made by it be evidenced
by a promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to the Lender a promissory note payable to the order of the Lender (or,
if requested by the Lender, to the Lender and its registered assigns) and in a
form approved by the Lender.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).


SECTION 2.10.  Prepayment of Loans.  (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.15.


(b)                In the event and on such occasion that the Revolving Exposure
exceeds the lesser of (A) the Revolving Commitment and (B) the Borrowing Base,
the Borrowers shall prepay the Revolving Loans and LC Exposure in an aggregate
amount equal to such excess or cash collateralize LC Exposure in an account with
the Lender pursuant to Section 2.05(h), as applicable.
 
(c)                In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
the Borrowers shall, immediately after such Net Proceeds are received by any
Loan Party, prepay the Obligations as set forth in Section 2.10(e) below in an
aggregate amount equal to 100% of such Net Proceeds, provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower Representative shall deliver to the Lender a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 90 days after receipt of such Net Proceeds, to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties, and certifying that
no Default has occurred and is continuing, then either (i) so long as no Trigger
Period is in effect, no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate or (ii) if a
Trigger Period is in effect, then, if the Net Proceeds specified in such
certificate are to be applied to acquire, replace or rebuild such assets by (A)
the Borrowers, such Net Proceeds shall be applied by the Lender to reduce the
outstanding principal balance of the Revolving Loans (without a permanent
reduction of the Revolving Commitment) and upon such application, the Lender
shall establish a Reserve against the Borrowing Base in an amount equal to the
amount of such proceeds so applied and (B) any Loan Party that is not a
Borrower, such Net Proceeds shall be deposited in a cash collateral account, and
in the case of either (A) or (B), thereafter, such funds shall be made available
to the applicable Loan Party as follows:


30

--------------------------------------------------------------------------------

(1)                the Borrower Representative shall request a Revolving
Borrowing (specifying that the request is to use Net Proceeds pursuant to this
Section) or the applicable Loan Party shall request a release from the cash
collateral account be made in the amount needed;


(2)                so long as the conditions set forth in Section 4.02 have been
met, the Lender shall make such Revolving Borrowing or the Lender shall release
funds from the cash collateral account; and


(3)                in the case of Net Proceeds applied against the Revolving
Borrowing, the Reserve established with respect to such insurance proceeds shall
be reduced by the amount of such Revolving Borrowing;
 
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 90‑day period, a prepayment shall be required
at such time in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $250,000.
 
(d)                All such amounts pursuant to Section 2.10(c) (as to any
insurance or condemnation proceeds, to the extent they arise from casualties or
losses to Equipment, Fixtures and real property) shall be applied, first to
prepay any Protective Advances that may be outstanding, and second to prepay the
Revolving Loans without a corresponding reduction in the Revolving Commitment
and to cash collateralize outstanding LC Exposure.  All such amounts pursuant to
Section 2.10(c) (as to any insurance or condemnation proceeds, to the extent
they arise from casualties or losses to cash or Inventory) shall be applied,
first to prepay any Protective Advances that may be outstanding, and second to
prepay the Revolving Loans without a corresponding reduction in the Revolving
Commitment and to cash collateralize outstanding LC Exposure.  If the precise
amount of insurance or condemnation proceeds allocable to Inventory as compared
to Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Lender,
in its Permitted Discretion.


(e)                The Borrower Representative shall notify the Lender by
telephone (confirmed by facsimile) of any prepayment hereunder not later than
10:00 a.m., Chicago time, (i) in the case of prepayment of a Eurodollar
Revolving Borrowing three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of a CBFR Revolving Borrowing one Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitment as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.12 and (ii) break funding payments
pursuant to Section 2.15.


SECTION 2.11.  Fees.  (a)  The Borrowers agree to pay (i) to the Lender a letter
of credit fee with respect to Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of the Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which the Lender’s Revolving Commitment terminates and the
date on which the Revolving Lender ceases to have any LC Exposure, and (ii) the
Lender’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Letter of credit fees
accrued through and including the last day of each calendar month shall be
payable on the first day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitment terminates and any such fees accruing after the date on which the
Revolving Commitment terminates shall be payable on demand.  Any other fees
payable to the Lender pursuant to this paragraph shall be payable within ten
(10) days after demand.  All letter of credit fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


31

--------------------------------------------------------------------------------

(b)                All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender.  Fees paid shall not be refundable
under any circumstances.


SECTION 2.12.  Interest.  (a)  The Loans comprising each CBFR Borrowing shall
bear interest at the CB Floating Rate plus the Applicable Rate.


(b)                The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)                Each Protective Advance shall bear interest at the CB
Floating Rate plus the Applicable Rate for Revolving Loans plus 2%.


(d)                Notwithstanding the foregoing, during the occurrence and
continuance of a Default, the Lender may, at its option, by notice to the
Borrower Representative, declare that (i) all Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.  Notwithstanding the foregoing, if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to CBFR Loans as provided in paragraph
(a) of this Section.


(e)                 Accrued interest on each Loan (for CBFR Loans, accrued
through the last day of the prior calendar month) shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the Commitment;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(f)                  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the CB Floating
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable CB
Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Lender, and such determination shall be conclusive absent manifest error.


SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)           the Lender determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining (including, without limitation, by means of an Interpolated
Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or
 
(b)           the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for the applicable Interest Period will not adequately and fairly
reflect the cost to the Lender of making or maintaining its Loans included in
such Borrowing for such Interest Period;


32

--------------------------------------------------------------------------------

then the Lender shall give notice thereof to the Borrower Representative by
electronic communication as provided in Section 9.01 as promptly as practicable
thereafter and, until the Lender notifies the Borrower Representative that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing.


SECTION 2.14.  Increased Costs.  (a)  If any Change in Law shall:


(i)                  impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, the Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);


(ii)                 impose on the Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)              subject the Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clause (b) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or main­taining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receiv­able by the Lender hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.


(b)                If the Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of or the
Loans made by, Letters of Credit issued by the Lender to a level below that
which the Lender or the Lender’s holding company could have achieved but for
such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to the Lender such
additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.


(c)                 A certificate of the Lender setting forth the amount or
amounts necessary to compensate the Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error. 
The Borrowers shall pay the Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)                Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
the Lender notifies the Borrower Representative of the Change in Law giving rise
to such increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


33

--------------------------------------------------------------------------------

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto or (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(c) and is revoked in
accordance therewith), then, in any such event, the Borrowers shall compensate
the Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense to the Lender shall be
deemed to include an amount determined by the Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate
that would have been applicable to such Eurodollar Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurodollar Loan), over (ii)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certifi­cate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error.  The Borrowers shall pay the Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.


SECTION 2.16.  Taxes.  (a) Withholding of Taxes; Gross-Up.  (a)  Payments Free
of Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.


(b)           Payment of Other Taxes by the Borrower.  The Borrowers shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Lender timely reimburse it for, Other Taxes.


(c)           Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.16, the Borrower Representative shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.


(d)           Indemnification by the Borrower.  The Loan Parties shall jointly
and severally indemnify the Lender, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by the Lender or required to be withheld or deducted from a
payment to the Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Loan Party by the
Lender shall be conclusive absent manifest error.


(e)           Treatment of Certain Refunds. If the Lender determines, in its
sole discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of the Lender, shall repay to the Lender
the amount paid over pursuant to this Section 2.16(e) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that the Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.16(e), in
no event will the Lender be required to pay any amount to an indemnifying party
pursuant to this Section 2.16 the payment of which would place the Lender in a
less favorable net after-Tax position than the Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This Section
2.16(e) shall not be construed to require the Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


34

--------------------------------------------------------------------------------

(h)           Survival.  Each party’s obligations under this Section 2.16 shall
survive the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.


(i)            Defined Terms.  For purposes of this Section 2.16, the term
“applicable law” includes FATCA.


SECTION 2.17.  Payments Generally; Allocation of Proceeds.  (a)  The Borrowers
shall make each payment required to be made by them hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00 p.m.,
Chicago time, on the date when due, in immediately available funds, without
set‑off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Lender at its offices at 10 South Dearborn Street,
22nd Floor, Chicago, Illinois.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.


(b)                Any proceeds of Collateral received by the Lender (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.10) or (C) amounts to be applied from the Collection Account when
a Trigger Period is in effect (which shall be applied in accordance with Section
2.09(b)) or (ii) after an Event of Default has occurred and is continuing and
the Lender so elects shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Lender
from the Borrowers (other than in connection with Banking Services Obligations
or Swap Agreement Obligations), second, to pay interest due in respect of the
Protective Advances, third, to pay the principal of the Protective Advances,
fourth, to pay interest then due and payable on the Loans (other than the
Protective Advances), fifth, to prepay principal on the Loans (other than the
Protective Advances) and unreimbursed LC Disbursements, sixth, to pay an amount
to the Lender equal to one hundred five percent (105%) of the aggregate undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Exposure, to be held as cash collateral for such Obligations, seventh,
to payment of any amounts owing with respect to Banking Services Obligations and
Swap Agreement Obligations, and eighth, to the payment of any other Secured
Obligation due to the Lender by the Borrowers.  Notwithstanding the foregoing,
amounts received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, the Lender shall not apply any payment
which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.15. The Lender shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.


35

--------------------------------------------------------------------------------

(c)                At the election of the Lender, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Lender.  Each Borrower hereby irrevocably
authorizes (i) the Lender to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses as described in Section
8.03) and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.03 or 2.04, as applicable and (ii) the Lender to charge
any deposit account of any Borrower maintained with the Lender for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.


(d)                The Lender may from time to time provide the Borrowers with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”).  The Lender is under no duty or obligation to
provide Billing Statements, which, if provided, will be solely for the
Borrowers’ convenience.  The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations.  If the Borrowers pay the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrowers shall not be in default; provided, that
acceptance by the Lender of any payment that is less than the payment due at
that time shall not constitute a waiver of the Lender’s right to receive payment
in full at another time.


SECTION 2.18.  Indemnity for Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations (including
a payment effected through exercise of a right of setoff), the Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Lender.  The provisions of this Section
2.18 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Lender in reliance upon such payment or application of
proceeds.  The provisions of this Section 2.18 shall survive the termination of
this Agreement.


ARTICLE III


Representations and Warranties


Each Loan Party represents and warrants to the Lender that:


SECTION 3.01.  Organization; Powers.  Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every juris­diction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.


36

--------------------------------------------------------------------------------

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lender its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2013, reported on by BDO USA, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2014, certi­fied by its Financial
Officer.  Such financial state­ments present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year‑end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.


(b)                No event, change or condition has occurred that has had, or
could reasonably be expected to have, a Material Adverse Effect, since December
31, 2013.


SECTION 3.05.  Properties.  (a)  As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party.  Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists.  Each of the Loan Parties and
each of its Subsidiar­ies has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property, free of all Liens other
than those permitted by Section 6.02.


(b)                Each Loan Party and each Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary to its business as currently conducted, a correct and
complete list of which, as of the date of this Agreement, is set forth on
Schedule 3.05, and the use thereof by each Loan Party and each Subsidiary does
not infringe in any material respect upon the rights of any other Person, and
each Loan Party’s and each Subsidiary’s rights thereto are not subject to any
licensing agreement or similar arrangement.


SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any Subsidiary (i) as to which there is a reasonable
possi­bility of an adverse determination and that, if adversely deter­mined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions.


(b)                Except for the Disclosed Matters (i) no Loan Party or any
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no Loan
Party or any Subsidiary (A) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (B) has become subject to any
Environmental Liability, (C) has received notice of any claim with respect to
any Environmental Liability or (D) knows of any basis for any Environmental
Liability.


(c)                Since the date of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.


SECTION 3.07.  Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property.  No Default has occurred and is continuing.


37

--------------------------------------------------------------------------------

SECTION 3.08.  Investment Company Status.  No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves.  No tax liens have been filed and no claims are being
asserted with respect to any such taxes.


SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.


SECTION 3.11.  Disclosure.  The Loan Parties have disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.


SECTION 3.12.  Material Agreements.  No Loan Party or any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness.


SECTION 3.13.  Solvency.  (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.


(b)                No Loan Party intends to, nor will permit any Subsidiary to,
and no Loan Party believes that it or any Subsidiary will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


SECTION 3.14.  Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Borrowers maintain and have caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.


38

--------------------------------------------------------------------------------

SECTION 3.15.  Capitalization and Subsidiaries.  Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrowers of each
Subsidiary, (b) a true and complete listing of each class of each of the
Borrowers’ authorized Equity Interests, all of which issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of the Company and each Subsidiary.  All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable.  There are no
outstanding commitments or other obligations of any Loan Party to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Loan Party.


SECTION 3.16.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Lender, for the benefit of the Secured Parties,
and such Liens constitute perfected and continuing Liens on the Collateral,
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances, to the extent any
such Permitted Encumbrances would have priority over the Liens in favor of the
Lender pursuant to any applicable law or agreement and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Lender has not obtained or does not maintain possession of such Collateral.


SECTION 3.17.  Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary.


SECTION 3.18.  Federal Reserve Regulations.  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.


SECTION 3.19.  Use of Proceeds .  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.


SECTION 3.20.  No Burdensome Restrictions.  No Loan party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.


SECTION 3.21.  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   No Borrowing or
Letter of Credit, use of proceeds, Transaction or other transaction contemplated
by this Agreement or the other Loan Documents will violate Anti-Corruption Laws
or applicable Sanctions.


39

--------------------------------------------------------------------------------

SECTION 3.22.   Government Accounts.  (a)  (i)  No event has occurred and, to
the knowledge of the Loan Parties, no condition exists that is reasonably likely
to result in the debarment or suspension of any Loan Party from any contracting
with a Governmental Authority, and the Loan Parties have not been subject to any
such debarment or suspension prior to the date of this Agreement.  There is no
investigation by a Governmental Authority or inquiry pending of which any Loan
Party knows or should know, or to the knowledge of any Loan Party, threatened,
against any Loan Party involving fraud, deception or willful misconduct in
connection with any Government Contract or any activities of any Loan Party that
(i) is reasonably likely to result in debarment or suspension of any Loan Party
from any contracting with a Governmental Authority or (ii) has had, or could
reasonably be expected to have, a Material Adverse Effect.


(b)               (i)  No Loan Party has received written notification of cost,
schedule, technical or quality problems that could result in one or more claims
against any Loan Party (or a successor in interest) by any Governmental
Authority in excess of $350,000, individually or in the aggregate; (ii) all
Government Contracts have been legally awarded, are binding the applicable Loan
Party, and to the best of the Loan Parties’ knowledge, are binding on the other
parties thereto, and are in full force and effect; and (iii) no Government
Contract is currently the subject of bid or award protest proceedings, and to
the best of the Loan Parties’ knowledge, no Government Contract to which any
Loan Party is a party is reasonably likely to become the subject of bid or award
protest proceedings.


(c)                 (i)  The Loan Parties have complied in all material respects
with all statutory and regulatory requirements, including the Service Contract
Act, the Contract Disputes Act, the Procurement Integrity Act, the Federal
Procurement and Administrative Services Act, the Federal Acquisition Regulations
(“FAR”) and related cost principles and the cost accounting standards, where and
as relevant and applicable to each of the Government Contracts; (ii) to the best
of the Loan Parties’ knowledge, no termination for default, cure notice or show
cause notice has been issued and remains unresolved with respect to any
Government Contract, and to the best of the Loan Parties’ knowledge, no event,
condition or omission has occurred or exists that would constitute grounds for
such action; (iii) to the best of the Loan Parties’ knowledge, no past
performance evaluation received by any Loan Party with respect to any such
Government Contract has set forth a default or other failure to perform
thereunder or termination or default thereof; and (iv) no money due to any Loan
Party pertaining to any Government Contract has been withheld or set-off as a
result of any claim(s) made against any Loan Party involving amounts in excess
of $350,000, individually or in the aggregate.


(d)                No Loan Party has taken any action or is a party to any
litigation that could reasonably be expected to give rise to (i) liability under
the False Claims Act in an amount in excess of $50,000, (ii) a claim for price
adjustment under the Truth in Negotiations Act in an amount in excess of
$50,000, or (iii) any other request for a reduction in the price of any
Government Contract in excess of $350,000, individually or in the aggregate.


(e)                No Government Contract to which any Loan Party has been a
party has been terminated by a Governmental Authority for default in the past
ten (10) years.


(f)                 Neither any Loan Party nor any Affiliate of a Loan Party nor
any of their respective directors, officers or employees has received any notice
of, or information concerning, any proposed, contemplated or initiated
suspension or debarment, be it temporary or permanent, due to an administrative
or a statutory basis, of any Loan Party or any affiliate of a Loan Party by any
Governmental Authority.  Neither any Loan Party nor any Affiliate of a Loan
Party has defaulted under any Government Contract which default would be a basis
of terminating such Government Contract.  No cure notice or show cause notice
has been issued to any Loan Party or any Affiliate of a Loan Party for which
corrective action(s) have not been initiated or completed.


(g)                (i)  No Loan Party has undergone, and no Loan Party is
undergoing, any audit, inspection, survey or examination of records by any
Governmental Authority relating to any Government Contract involving fraud,
deception, dishonesty, willful misconduct, criminal activity or any allegation
thereof, (ii) no Loan Party has received written notice of, and no Loan Party
has undergone, any investigation or review relating to any Government Contract
involving fraud, deception, dishonesty, willful misconduct, criminal activity or
any allegation thereof, and (iii) no such audit, review, inspection,
investigation, survey or examination of records has been threatened in writing. 
No Loan Party has received any official written notice that it is or was being
specifically audited (other than a routine audit in the ordinary course of such
Loan Party’s business) or investigated by the General Accounting Office, the
Defense Contract Audit Agency of the United States Government (the “DCAA”), any
state or federal agency Inspector General, the contracting officer with respect
to any Government Contract, or the Department of Justice (including any United
States Attorney).


40

--------------------------------------------------------------------------------

(h)                The Loan Parties maintain systems of internal controls
(including cost accounting systems, estimating systems, purchasing systems,
proposal systems, billing systems and material management systems), where
required, that are in compliance in all material respects with all requirements
of all of the Government Contracts and of applicable government laws and
regulations.


(i)                  Neither any Loan Party, nor to the best of any Loan Party’s
knowledge, any of its employees, officers or agents, has committed (or taken any
action to promote or conceal) any violation of the Foreign Corrupt Practices
Act, 15 U.S.C. § 78dd-1,-2.


(j)                  All reasonable documentation requested by the Lender for
compliance with the Assignment of Claims Act has been executed and delivered by
the Loan Parties to the Lender in connection with each Government Contract
required to be assigned pursuant to the terms of this Agreement.


(k)                The Loan Parties are duly registered in the Central
Contractor Registration/System for Award Management pursuant to applicable FAR
provisions.


(l)                  The Loan Parties have applied for and/or obtained a SAFETY
Act certification or designation with respect to any products or services
provided by the Loan Parties that could be reasonably expected to thwart or be
used to carry out an act of terrorism.


            SECTION 3.23.  Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lender to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and indirect benefit to such Loan Party, and is in its best
interest.


ARTICLE IV


Conditions


SECTION 4.01.  Effective Date.  The obligations of the Lender to make Loans and
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):


(a)                Credit Agreement and Other Loan Documents.  The Lender (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Lender (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and , (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Lender (which may include facsimile
or other electronic transmission of a signed signature page thereof) that each
such party has signed a counterpart of such Loan Document and (iii) such other
certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by the Lender pursuant to Section 2.09 payable to the order of the Lender and a
written opinion of the Loan Parties’ counsel, addressed to the Lender in
substantially the form of Exhibit A (together with any other real estate related
opinions separately described herein), all in form and substance satisfactory to
the Lender and its counsel.


41

--------------------------------------------------------------------------------

(b)               Financial Statements and Projections.  The Lender shall have
received (i) audited consolidated financial statements of the Company for the
2011, 2012 and 2013 fiscal years, (ii) unaudited interim consolidated financial
statements of the Company for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lender,
reflect any material adverse change in the consolidated financial condition of
the Company, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory projections
through 2017.
 
(c)                Closing Certificates; Certified Certificate of Incorporation;
Good Standing Certificates.  The Lender shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by‑laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.
 
(d)                No Default Certificate.  The Lender shall have received a
certificate, signed by a Financial Officer of each Borrower and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and (iii)
certifying any other factual matters as may be reasonably requested by the
Lender.


(e)                Fees.  The Lender shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective
Date.  All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Lender on or before the Effective Date.
 
(f)                  Lien Searches.  The Lender shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the Lender.


(g)                Pay-Off Letter.  The Lender shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.
 
(h)               Funding Account(s).  The Lender shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account(s)”
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.


(i)                 Customer List.  The Lender shall have received a true and
complete customer list for each Borrower and its Domestic Subsidiaries, which
list shall state the customer’s name, mailing address and phone number and shall
be certified as true and correct by a Financial Officer of the Borrower
Representative.


42

--------------------------------------------------------------------------------

(j)                 Collateral Access and Control Agreements.  The Lender shall
have received (i) each Collateral Access Agreement required to be provided
pursuant to Section 4.13 of the Security Agreement and (ii) each Deposit Account
Control Agreement required to be provided pursuant to Section 4.14 of the
Security Agreement.
 
(k)                 Solvency.  The Lender shall have received a solvency
certificate from a Financial Officer of the Company.
 
(l)                  Borrowing Base Certificate.  The Lender shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of July 25,
2014.
 
(m)               Closing Availability.  After giving effect to all Borrowings
to be made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Borrowers’ Availability shall not be less than $10,000,000.
 
(n)                Pledged Equity Interests; Stock Powers; Pledged Notes.  The
Lender shall have received (i) the certificates representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Lender pursuant to the Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.
 
(o)                Filings, Registrations and Recordings.  Each document
(including any Uniform Commercial Code financing statement) required by the
Collateral Documents or under law or reasonably requested by the Lender to be
filed, registered or recorded in order to create in favor of the Lender, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
 
(p)                Environmental Reports.  The Lender shall have received
environmental review reports with respect to the real properties of the
Borrowers and their Subsidiaries specified by the Lender from firm(s)
satisfactory to the Lender, which reports shall be acceptable to the Lender. Any
environmental hazards or liabilities identified in any such environmental review
report shall indicate the Loan Parties’ plans with respect thereto.
 
(q)                Insurance.  The Lender shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Lender and otherwise in compliance with the terms of Section 5.10 hereof and
Section 4.12 of the Security Agreement.


(r)                 Letter of Credit Application.  If a Letter of Credit is
requested to be issued on the Effective Date, the Lender shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).  The Borrowers shall have executed the
Lender’s master agreement for the issuance of commercial Letters of Credit.
 
(s)                Tax Withholding.  The Lender shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.


(t)                  Corporate Structure.  The corporate structure, capital
structure and other material debt instruments, material accounts and governing
documents of the Borrowers and their Affiliates shall be acceptable to the
Lender in its sole discretion.


(u)                Field Examination. The Lender or its designee shall have
conducted a field examination of the Borrowers’ Accounts, Inventory and related
working capital matters and of the Borrowers’ related data processing and other
systems, the results of which shall be satisfactory to the Lender in its sole
discretion.


43

--------------------------------------------------------------------------------

(v)                Legal Due Diligence. The Lender and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Lender in its sole discretion.


(w)               Appraisal.   The Lender shall have received an appraisal of
the Borrowers’ Inventory from one or more firms satisfactory to the Lender,
which appraisal shall be satisfactory to the Lender in its sole discretion.


(x)                USA PATRIOT Act, Etc.  The Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, for each Loan Party.
 
(y)                Other Documents.  The Lender shall have received such other
documents as the Lender or its counsel may have reasonably requested.


The Lender shall notify the Borrowers of the Effective Date, and such notice
shall be conclusive and binding.  Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on September
30, 2014 (and, in the event such conditions are not so satisfied or waived, the
Commitment shall terminate at such time).


SECTION 4.02.  Each Credit Event.  The obligation of the Lender to make a Loan
on the occasion of any Borrowing, and to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
 
(a)           The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects with
the same effect as though made on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, (i) no Default shall have occurred and be continuing and
(ii) no Protective Advance shall be outstanding.
 
(c)           After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability shall not be less
than zero.
 
(d)           No event shall have occurred and no condition shall exist which
has or could be reasonably expected to have a Material Adverse Effect.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.


44

--------------------------------------------------------------------------------

ARTICLE V


Affirmative Covenants


Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lender that:


SECTION 5.01.  Financial Statements; Borrowing Base and Other Information.  The
Borrowers will furnish to the Lender:


(a)           within ninety (90) days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;
 
(b)           within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, and within forty-five
(45) days after the end of each fiscal quarter of each fiscal year of the
Company, management prepared consolidating income statements and balance sheets
for such fiscal quarter, in each case, all certified by a Finan­cial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consis­tently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)                 within twenty (20) days after the end of each fiscal month
of the Company, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Finan­cial Officer of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consis­tently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided, that, for each month occurring hereafter until the month
ended November 30, 2015, the financial statements required to be delivered
pursuant to this clause (c) may be delivered on an unconsolidated basis;
 
(d)           concurrently with any delivery of financial statements under
clause (a) or (b) or (c) above, a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit C  (i) certifying,
in the case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consis­tently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.13 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
45

--------------------------------------------------------------------------------

(e)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);


(f)                 as soon as available, but in any event no later than the end
of, and no earlier than 30 days prior to the end of each fiscal year of the
Company, a copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Lender;


(g)                as soon as available but in any event within twenty (20) days
of the end of each calendar month, and at such other times as may be requested
by the Lender, as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Lender may reasonably request;
provided that, during a Trigger Period, such Borrowing Base Certificates,
supporting information and additional reports shall be due within two (2)
Business Days after the end of each calendar week.


(h)                as soon as available but in any event within twenty (20) days
of the end of each calendar month and at such other times as may be requested by
the Lender, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Lender:


(i)              a detailed aging of the Borrowers’ Accounts including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) prepared in a manner reasonably acceptable to the Lender, together with
a summary specifying the name, address, and balance due for each Account Debtor;
 
(ii)            a schedule detailing the Borrowers’ Inventory, in form
satisfactory to the Lender, (1) by location (showing Inventory in transit and
any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Lender has previously indicated to
the Borrower Representative are deemed by the Lender to be appropriate, and (2)
including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers);
 
(iii)          a worksheet of calculations prepared by the Borrowers to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;
 
(iv)          a reconciliation of the Borrowers’ Accounts and Inventory between
(A) the amounts shown in the Borrowers’ general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above, (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificate delivered pursuant to clause (g)
above as of such date; and
 
(v)            a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement;


46

--------------------------------------------------------------------------------

provided, that, during a Trigger Period, all such Borrowing Base Certificates,
agings, schedules, worksheets, reconciliations and other reports and information
required to be delivered under this clause (h) shall be due within two (2)
Business Days after the end of each calendar week; except, that, all worksheets,
reconciliations and reports relating to Inventory shall continue to be due
monthly as set forth above.


(i)                  as soon as available but in any event within twenty (20)
days of the end of each calendar month and at such other times as may be
requested by the Lender, as of the month then ended, a schedule and aging of the
Borrowers’ accounts payable, delivered electronically in a text formatted file
acceptable to the Lender;


(j)                  concurrently with the bi-annual field examinations of
Borrowers conducted by Lender, an updated customer list for the Borrowers and
their Domestic Subsidiaries, which list shall state the customer’s name, mailing
address and phone number, delivered electronically in a text formatted file
acceptable to the Lender and certified as true and correct by a Financial
Officer of the Borrower Representative;


(k)                promptly upon the Lender’s request:
 
(i)              copies of invoices issued by the Borrowers in connection with
any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;
 
(ii)            copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and
 
(iii)           a schedule detailing the balance of all intercompany accounts of
the Loan Parties;
 
(l)                  promptly upon Lender’s request, as of the period then
ended, the Borrowers’ sales journal, cash receipts journal (identifying trade
and non-trade cash receipts) and debit memo/credit memo journal;


(m)               as soon as possible and in any event within twenty (20) days
of filing thereof, copies of all tax returns filed by any Loan Party with the
U.S. Internal Revenue Service;


(n)                as soon as possible and in any event within twenty (20) days
after the end of each calendar month, a detailed listing of all advances of
proceeds of Loans requested by the Borrower Representative for each Borrower
during the immediately preceding calendar month and a detailed listing of all
intercompany loans made by the Borrowers during such calendar month;


(o)               within twenty (20) days of the first Business Day of each
March and September, a certificate of good standing or the substantive
equivalent available in the jurisdiction of incorporation, formation or
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction;
 
(p)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party or any Subsidiary with the SEC, or any Govern­mental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by any Borrower to its share­holders
generally, as the case may be;


(q)               promptly after any request therefor by the Lender, copies of
(i) any documents described in Section 101(k)(1) of ERISA that any Borrower or
any ERISA Affiliate may request with respect to any Multiemployer Plan and (ii)
any notices described in Section 101(l)(1) of ERISA that any Borrower or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if a Borrower or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the applicable Borrower or the applicable ERISA Affiliate shall promptly make a
request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and


47

--------------------------------------------------------------------------------

(r)                 promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Loan Party or any Subsidi­ary, or compliance with the terms of this
Agreement, as the Lender may reasonably request.


Information or financial statements required to be delivered pursuant to clauses
(a), (b), (c) or (p) of this Section 5.01 shall be deemed to have been delivered
if such information or financial statements are available on the website of the
SEC at http://www.sec.gov. and Borrower Representative has notified Lender of
the posting of such documentation.


SECTION 5.02.  Notices of Material Events.  The Borrowers will furnish to the
Lender prompt (but in any event within any time period that may be specified
below) written notice of the following:


(a)           the occurrence of any Default;


(b)                receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of $250,000, (ii)
seeks injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;


(c)                any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral;


(d)                any loss, damage, or destruction to the Collateral in the
amount of $250,000 or more, whether or not covered by insurance;


(e)                 within ten (10) Business Days of receipt thereof, any and
all default notices received under or with respect to any leased location or
public warehouse where Collateral is located;


(f)                  within ten (10) Business Days after the occurrence thereof,
any Loan Party entering into a Swap Agreement or an amendment thereto, together
with copies of all agreements evidencing such Swap Agreement or amendment;
 
(g)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and its Subsidiaries in an aggregate amount exceeding
$250,000;
 
(h)           within five (5) Business Days after the occurrence thereof, any
default under any Government Contract or any event which, if not corrected,
could give rise to a default under any Government Contract, or a termination for
convenience with respect to any Government Contract; and
 
(i)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.


48

--------------------------------------------------------------------------------

SECTION 5.04.  Payment of Obligations.  Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropri­ate proceedings, (b) such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, however, each Loan Party will, and will cause each
Subsidiary to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.


SECTION 5.05.  Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


SECTION 5.06.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Lender (including employees of the Lender, or any consultants,
accountants, lawyers, agents and appraisers retained by the Lender, upon
reasonable prior notice, to visit and inspect its properties, to conduct at the
Loan Party’s premises, field examinations of the Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that, so long as no Default or Event of Default
has occurred, the Lender shall conduct no more than two (2) such field
examinations per year at the Loan Parties’ expense; provided, further, that,
from and after the occurrence of a Default or an Event of Default, there shall
be no limitation on the number or frequency of such field examinations at the
Loan Parties’ sole cost and expense.  The Loan Parties acknowledge that the
Lender, after exercising its rights of inspection, may prepare certain Reports
pertaining to the Loan Parties’ assets for internal use by the Lender.


SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Subsidiary to, (i) comply with all
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.


SECTION 5.08.  Use of Proceeds.


(a)           The proceeds of the Loans and the Letters of Credit will be used
only for the Borrowers’ working capital needs, other general corporate purposes
in the ordinary course of the Borrowers’ business and to refinance indebtedness
owing to Lender and to fund Permitted Acquisitions.  No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
(i) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulations T, U and X or (ii) to make any Acquisition.
 
(b)           No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
 
49

--------------------------------------------------------------------------------

SECTION 5.09.  Accuracy of Information.    The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Lender in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Borrowers
on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to projected financial information, the Loan Parties will
only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


SECTION 5.10.  Insurance . Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents.  The Borrowers will furnish to
the Lender, information in reasonable detail as to the insurance so maintained.


SECTION 5.11.  Casualty and Condemnation.  The Borrowers will (a) furnish to the
Lender prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.


SECTION 5.12.  Appraisals.  At any time that the Lender requests, each Borrower
will, and will cause each Subsidiary to, provide the Lender with appraisals or
updates thereof of its Inventory from an appraiser selected and engaged by the
Lender, and prepared on a basis satisfactory to the Lender, such appraisals and
updates to include, without limitation, information required by any applicable
Requirement of Law; provided, however, that if no Default, Event of Default or
Trigger Period has occurred, the Lender shall conduct no more than one (1)
Inventory appraisal per year at the sole expense of the Borrowers; provided,
further, that, (x) if a Trigger Period has occurred, the Lender may conduct two
(2) Inventory appraisals per year at the Borrowers’ sole cost and expense and
(y) after the occurrence of a Default or an Event of Default, there shall be no
limit on the number or frequency of such appraisals at the Borrowers’ sole cost
and expense.


SECTION 5.13. Depository Banks.  Each of the Borrowers and their Domestic
Subsidiaries will maintain the Lender as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.


SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject to
applicable Requirement of Law, each Loan Party will cause each Domestic
Subsidiary formed or acquired after the date of this Agreement to become a Loan
Party by executing a Joinder Agreement.  Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the Lender,
for the benefit of the Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any parcel of real property located in the
U.S. owned by any Loan Party.


50

--------------------------------------------------------------------------------

(b)                Each Loan Party will cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries and (ii) 65%
(or such greater percentage that, due to a change in applicable law after the
date hereof, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for U.S. federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s U.S.
parent and (2) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary directly owned
by each Borrower or any Domestic Subsidiary to be subject at all times to a
first priority, perfected Lien in favor of the Lender, for the benefit of the
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Lender shall reasonably request.
 
(c)                Without limiting the foregoing, each Loan Party will, and
will cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Lender such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Lender and all at the expense of the Loan Parties.
 
(d)                If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by any Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Borrower Representative will (i) notify the
Lender, and, if requested by the Lender, cause such assets to be subjected to a
Lien securing the Secured Obligations and (ii) take, and cause each applicable
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Lender to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Loan Parties.


SECTION 5.15.   Compliance with Assignment of Claims Act and Similar Laws.  Upon
the Lender’s request with respect to which the Account Debtor obligated thereon
is:


(a)                the U.S. or any department, agency or instrumentality of the
U.S., the Loan Parties will comply in all respects, to the satisfaction of the
Lender, with the Assignment of Claims Act (unless the applicable Government
Contract, by its terms, specifically prohibits such compliance);


(b)                any State of the U.S., municipality, political subdivision or
other governmental entity of any such State, the Loan Parties will comply in all
respects, to the satisfaction of the Lender, with any statute in effect in such
State that is substantially similar to the Assignment of Claims Act, as
determined by the Lender (unless the applicable Government Contract, by its
terms, specifically prohibits such compliance); or
 
(c)                any Person not described in clauses (a) or (b) immediately
above, the Loan Parties shall deliver or cause to be delivered to such Person,
in form and content acceptable to the Lender, a written notice of assignment of
accounts in favor of the Lender of all Accounts owing by such Person to any Loan
Party (unless the applicable Government Contract, by its terms, specifically
prohibits such compliance).


ARTICLE VI


Negative Covenants


Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lender that:


51

--------------------------------------------------------------------------------

SECTION 6.01.  Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:


(a)           the Secured Obligations;


(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and any extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (f) hereof;


(c)                 Indebtedness of any Borrower to any Subsidiary and of any
Subsidiary to any Borrower or any other Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or any
other Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of any
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Lender;
 
(d)                Guarantees by any Borrower of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of any Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this Section
6.01, (ii) Guarantees by any Borrower or any other Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;


(e)           Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) below; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) together with any
Refinance Indebtedness in respect thereof permitted by clause (f) below, shall
not exceed $500,000 at any time outstanding;
 
(f)            Indebtedness which represents extensions, renewals, refinancing
or replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (e) and (i) and (j) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness, (iv)
such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender as those that were
applicable to such Original Indebtedness;


(g)               Indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
 
(h)                Indebtedness of any Loan Party in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;
 
(i)            Subordinated Indebtedness in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding; and
 
52

--------------------------------------------------------------------------------

(j)            other unsecured Indebtedness in an aggregate principal amount not
exceeding $500,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Borrowers’ Subsidiaries permitted by
this clause (j) shall not exceed $500,000 at any time outstanding.


SECTION 6.02.  Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Permitted Encumbrances;


(c)           any Lien on any property or asset of any Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary or any other Borrower or Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


(d)           Liens on fixed or capital assets acquired, constructed or improved
by any Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 75% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary;


(e)                any Lien existing on any property or asset (other than
Accounts and Inventory) prior to the acquisition thereof by any Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisi­tion or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
 
(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4‑208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;
 
(g)                Liens arising out of Sale and Leaseback Transactions
permitted by Section 6.06; and
 
(h)                Liens granted by a Subsidiary that is not a Loan Party in
favor of any Borrower or another Loan Party in respect of Indebtedness owed by
such Subsidiary.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above and (2) Inventory, other than those permitted under clauses (a)
and (b) of the definition of Permitted Encumbrances and clause (a) above.

53

--------------------------------------------------------------------------------

SECTION 6.03.  Fundamental Changes.  (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
any Borrower may merge into a Borrower in a transaction in which such Borrower
is the surviving corporation, (ii) any Loan Party (other than a Borrower) may
merge into any other Loan Party in a transaction in which the surviving entity
is a Loan Party and (iii) any Subsidiary that is not a Loan Party (including,
without limitation, PAR Logistics Management Systems Corporation and PAR-Siva
Corporation) may liquidate or dissolve if the Borrower which owns such
Subsidiary determines in good faith that such liquidation or dissolution is in
the best interests of such Borrower and is not materially disadvantageous to the
Lender; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.


(b)                No Loan Party will, nor will it permit any Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date hereof and
businesses reasonably related thereto.


(c)                No Loan Party will, nor will it permit any Subsidiary to,
change its fiscal year from the basis in effect on the Effective Date.


(d)                No Loan Party will change the accounting basis upon which its
financial statements are prepared.


(e)                No Loan Party will change the tax filing elections it has
made under the Code.


(f)                 PAR Logistics Management Systems Corporation and PAR-Siva
Corporation shall not (i) engage in any business or other commercial activities,
(ii) own any assets or property other than that which is owned as of the
Effective Date, (iii) incur any Indebtedness or (iv) grant any Liens over any of
their assets or property, provided, that, notwithstanding the foregoing, PAR
Logistics Management Systems Corporation and PAR-Siva Corporation may maintain
their company’s corporate existence.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:


(a)                Permitted Investments, subject to control agreements in favor
of the Lender or otherwise subject to a perfected security interest in favor of
the Lender;


(b)                loans and investments in existence on the date hereof and
described in Schedule 6.04;


(c)                investments by the Borrowers and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to Equity Interests of a
Foreign Subsidiary referred to in Section 5.14) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (B)(i) to the proviso
to Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $1,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
 
(d)               loans or advances made by any Loan Party to any Subsidiary and
made by any Subsidiary to any Loan Party or any other Subsidiary, provided that
(A) any such loans and advances made by a Loan Party (other than the loans and
advances made to Springer-Miller Canada, ULC and PAR Canada, ULC) shall be
evidenced by a promissory note pledged pursuant to the Security Agreement and
(B) (i) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties, other than Springer-Miller Canada, ULC
and PAR Canada, ULC, (together with outstanding investments permitted under
clause (B) to the proviso to Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $1,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs); and (ii) the amount of such loans and advances made by Loan
Parties to Springer-Miller Canada and PAR Canada, ULC shall not exceed
$5,000,000 in the aggregate in any calendar year;
 
54

--------------------------------------------------------------------------------

(e)                Guarantees constituting Indebtedness permitted by Section
6.01, provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding intercompany loans permitted under clause
(B)(i) to the proviso to Section 6.04(d)) shall not exceed $1,000,000 at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);
 
(f)                 loans or advances made by a Loan Party to its employees on
an arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $250,000 in the aggregate at any one time
outstanding;


(g)                notes payable, or stock or other securities issued by Account
Debtors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices;


(h)                investments in the form of Swap Agreements permitted by
Section 6.07;
 
(i)                  investments of any Person existing at the time such Person
becomes a Subsidiary of a Borrower or consolidates or merges with a Borrower or
any of the Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such merger;
 
(j)                  investments received in connection with the disposition of
assets permitted by Section 6.05;
 
(k)                investments constituting deposits described in clauses (c)
and (d) of the definition of the term “Permitted Encumbrances”; and
 
(l)            the Permitted Acquisition.
 
SECTION 6.05.  Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
 
(a)                sales, transfers and dispositions of (i) Inventory in the
ordinary course of business and (ii) used, obsolete, worn out or surplus
equipment or property in the ordinary course of business;
 
(b)                sales, transfers and dispositions of assets to any Borrower
or any Subsidiary, provided that any such sales, transfers or dispositions
involving a Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;
 
(c)                sales, transfers and dispositions of Accounts in connection
with the compromise, settlement or collection thereof;
 
(d)                sales, transfers and dispositions of Permitted Investments
and other investments permitted by clauses (i) and (k) of Section 6.04;
 
55

--------------------------------------------------------------------------------

(e)                Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)                 dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of any Borrower or any Subsidiary;
and
 
(g)                sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$250,000 during any fiscal year of the Borrowers;
  
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.


SECTION 6.06.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
 
SECTION 6.07.  Swap Agreements.  No Loan Party will, nor will it permit any 
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.


SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.  (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) each Borrower may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (iii) the Borrowers may make Restricted
Payments, not exceeding $25,000 during any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrowers and their Subsidiaries, and (iv) the Company may make
payments of cash dividends with respect to its common stock, so long as (A) as
of the date of any such payment and after giving effect thereto, no Default or
Event of Default shall exist and (B) both before and after giving effect to any
such payment, on a pro forma basis, Availability shall not be less than 17.5% of
the Revolving Commitment.


(b)                No Loan Party will, nor will it permit any Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
 
(i)              payment of Indebtedness created under the Loan Documents;
 
(ii)            payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness permitted under Section 6.01,
other than payments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof;
 
56

--------------------------------------------------------------------------------

(iii)           refinancings of Indebtedness to the extent permitted by Section
6.01; and
 
(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by the terms of
Section 6.05.
 
SECTION 6.09.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04, (g) the payment of reasonable fees to directors of
any Borrower or any Subsidiary who are not employees of such Borrower or
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors.


SECTION 6.10.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.


SECTION 6.11. Amendment of Material Documents.  No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, or (b) its certificate or
articles of incorporation or organization, by-laws, operating, management or
partnership agreement or other organizational documents, to the extent any such
amendment, modification or waiver would be adverse to the Lender.
 
SECTION 6.12.  Reserved.


SECTION 6.13.  Financial Covenants.


(a)                Fixed Charge Coverage Ratio.  The Borrowers will not permit
the Fixed Charge Coverage Ratio, of the end of any calendar month, commencing
with the calendar month ending December 31, 2015, to be less than 1.1 to 1.0.  


(b)                Minimum EBITDA.  The Borrowers shall have, at the end of each
calendar quarter set forth below, EBITDA for the 12-month period then ended of
not less than the following:


57

--------------------------------------------------------------------------------

Quarter Ending
 
EBITDA
       
as of September 30, 2014
 
$
****
           
December 31, 2014
 
$
****
           
March 31, 2015
 
$
****
           
June 30, 2015
 
$
****
           
September 30, 2015
 
$
****
 

 
ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)           the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;
 
(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable;
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;
 
(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI;
 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agree­ment contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Lender if such
breach relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.13 of this Agreement or (ii) 15
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Lender if such breach relates to terms or provisions of any
other Section of this Agreement;
 
(f)            any Loan Party or Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 
(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05;
 
58

--------------------------------------------------------------------------------

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, seques­trator, conservator or similar
official for any Loan Party or Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(i)            any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar offi­cial for such Loan Party or Subsidiary or for a substan­tial part
of its assets, (iv) file an answer admit­ting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the fore­going;
 
(j)            any Loan Party or Subsidiary shall become unable, admit in
writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;
 
(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $250,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or Subsidiary to enforce any
such judgment; or (ii) any Loan Party or Subsidiary  shall fail within thirty
(30) days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
 
(l)            an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m)          a Change in Control shall occur;


(n)               the occurrence of any “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;


(o)                the Loan Guaranty or any Obligation Guaranty shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of the Loan Guaranty or any Obligation
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty or any Obligation Guaranty to which it is a
party, or any Guarantor shall deny that it has any further liability under the
Loan Guaranty or any Obligation Guaranty to which it is a party, or shall give
notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 9.08 or any notice of termination delivered
pursuant to the terms of any Obligation Guaranty;


59

--------------------------------------------------------------------------------

(p)               except as permitted by the terms of any Collateral Document,
(i) any Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;


(q)                any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or


(r)                 any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms (or any
Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction that evidences its
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);


(s)                any Loan Party is criminally indicted or convicted under any
law that may reasonably be expected to lead to a forfeiture of any property of
such Loan Party having a fair market value in excess of $50,000; or


(t)                  (i) any Loan Party shall be debarred or suspended from any
contracting with any Governmental Authority; (ii) a notice of debarment or
notice of suspension shall have been issued to any Loan Party; or (iii) a notice
of termination for default or the actual termination for default of any
Government Contract shall have been issued to or received by any Loan Party;


then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitment, whereupon the Commitment shall
terminate immediately, and (ii) declare the Loans then out­standing to be due
and payable in whole (or in part, but ratably as among the Classes of Loans and
the Loans of each Class at the time outstanding, in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to the Borrowers described in clause (h) or (i) of this
Article, the Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, in each case without present­ment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers.  Upon the
occurrence and during the continuance of an Event of Default, the Lender may
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Lender under the Loan Documents or at law or equity, including all remedies
provided under the UCC.


ARTICLE VIII


Miscellaneous


SECTION 8.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:


(i)                  if to any Loan Party, to the Borrower Representative at:


PAR Technology Park
8383 Seneca Turnpike
New Hartford, New York 13413
Attention:  Treasurer and Viola Murdock, Esq., Senior General Counsel
Facsimile No: ________________


60

--------------------------------------------------------------------------------

with a copy to:


James J. Canfield, Esq.
Hiscock & Barclay
One Park Place
300 South State Street
Syracuse, New York 13202


(ii)                if to the Lender, to JPMorgan Chase Bank, N.A. at:


One Chase Square
Mail Code:  NY3-T251
Rochester, New York 14643
Attention:  Ms. Marie C. Duhamel, Senior Vice President
Facsimile No: 585-797-2960


with a copy to:


Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention:  Richard L. Stehl, Esq.
Facsimile No.:  212-682-6104


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.


(b)               Notices and other communications to the Lender hereunder may
be delivered or furnished by Electronic Systems pursuant to procedures approved
by the Lender; provided that the foregoing shall not apply to notices pursuant
to Article II or to compliance and no Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Lender.  Each of the Lender and
the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Lender otherwise proscribes, all such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, e-mail or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.


(c)  Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


61

--------------------------------------------------------------------------------

SECTION 8.02.  Waivers; Amendments.  (a)  No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Lender
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effec­tive only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.


(b)               Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Lender, or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Lender and the Loan Party or Loan Parties that are parties thereto.


SECTION 8.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Loan Parties,
jointly and severally, shall pay all (i) reasonable out‑of‑pocket expenses
incurred by the Lender and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Lender (whether outside counsel or
the allocated costs of its internal legal department), in connection with the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers of the provi­sions
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) reasonable out-of-pocket expenses incurred
by the Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii)
out-of-pocket expenses incurred by the Lender,  including the fees, charges and
disbursements of any counsel for the Lender (whether outside counsel or the
allocated costs of its internal legal department), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:


(i)                  appraisals and insurance reviews;
 
(ii)                field examinations and the preparation of Reports based on
the fees charged by a third party retained by the Lender or the internally
allocated fees for each Person employed by the Lender with respect to each field
examination;


(iii)               background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Lender;


(iv)              Taxes, fees and other charges for (A) lien and title searches
and title insurance and (B) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Lender’s Liens;


(v)                sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and


(vi)               forwarding loan proceeds, collecting checks and other items
of payment, and establishing and maintaining the accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral.


62

--------------------------------------------------------------------------------

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.17(c).


(b)                The Loan Parties, jointly and severally, shall indemnify the
Lender, and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Lender the required receipts or other required
documentary evidence with respect to a payment made by a Loan Party for Taxes
pursuant to Section 2.16, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are deter­mined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This Section 8.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.


(c)                 To the extent permitted by applicable law, no Loan Party
shall assert, and each such Loan Party hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
paragraph (c) shall relieve any Loan Party of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.


(d)                All amounts due under this Section shall be payable promptly
after written demand therefor.


SECTION 8.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, (including any Affiliate of
the Lender that issues any Letter of Credit), except that the Borrowers may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrowers without such consent shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)                The Lender may assign to one or more Persons (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that, except in the case of an assignment to an
Affiliate of the Lender or an Approved Fund, the Borrower Representative must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld); provided that the Borrower Representative shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Lender within five (5) Business Days after having
received notice thereof); and provided further that any consent of the Borrower
Representative otherwise required under this paragraph shall not be required if
an Event of Default has occurred and is continuing. Subject to notification of
an assignment, the assignee shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of the Lender under this
Agreement, and the Lender shall, to the extent of the interest assigned, be
released from its obliga­tions under this Agreement (and, in the case of an
assignment covering all of the Lender’s rights and obligations under this
Agreement, the Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.03).  The Borrowers
hereby agree to execute any amendment and/or any other document that may be
necessary to effectuate such an assignment, including an amendment to this
Agreement to provide for multiple lenders and an administrative agent to act on
behalf of such lenders.  Any assignment or transfer by the Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


63

--------------------------------------------------------------------------------

For the purposes of this Section 8.04(b), the terms “Approved Fund” and
Ineligible Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.


“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, or (c) a Loan Party or a Subsidiary or other Affiliate
of a Loan Party.


(c)                 The Lender may, without the consent of the Borrowers, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement.   Subject to paragraph (d)
of this Section, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein) to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.


To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.


(d)                The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of the Lender, including without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Lender, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
the Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for the Lender as a party hereto.


64

--------------------------------------------------------------------------------

SECTION 8.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instru­ments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstand­ing and unpaid
or any Letter of Credit is outstanding and so long as the Commitment has not
expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Commitment
or the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.


SECTION 8.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(b)  Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.


SECTION 8.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 8.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks.


65

--------------------------------------------------------------------------------

(b)                Each Loan Party hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any U.S.
Federal or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its proper­ties in the courts of any jurisdiction.


(c)                Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or here­after have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in paragraph (b) of this Section. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


(d)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 8.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 8.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 8.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 8.12.  Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower Representative or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Lender on a non-confidential basis from a source other
than the Borrowers.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


66

--------------------------------------------------------------------------------

SECTION 8.13. Nonreliance; Violation of Law.  The Lender hereby represents that
it is not relying on or looking to any margin stock for the repayment of the
Borrowings provided for herein.  Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.


SECTION 8.14.  USA PATRIOT Act.  The Lender is subject to the requirements of
the USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.


SECTION 8.15.  Disclosure.  Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates.


SECTION 8.16.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli­cable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 8.17.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that:  (i) (A) the arranging
and other services regarding this Agreement provided by the Lender are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Lender and its Affiliates, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lender and its Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers or any of its Affiliates, or any other Person and (B) neither Lender
nor any of its Affiliates has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except, in the
case of the Lender, those obligations expressly set forth herein and in the
other Loan Documents; and (iii) the Lender and its Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrowers and their Affiliates, and neither Lender nor any of its Affiliates
has any obligation to disclose any of such interests to the Borrowers or their
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Lender and its Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


67

--------------------------------------------------------------------------------

ARTICLE IX


Loan Guaranty


SECTION 9.01.  Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Lender in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”; provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor).  Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of the Lender that
extended any portion of the Guaranteed Obligations.


SECTION 9.02.  Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Lender to sue any Borrower, any Loan Guarantor, any other guarantor, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.


SECTION 9.03.  No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, Lender, or any other Person, whether in
connection herewith or in any unrelated transactions.


(b)                The obligations of each Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)                Further, the obligations of any Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
 
68

--------------------------------------------------------------------------------

SECTION 9.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor, or any other
Obligated Party other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Lender may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.


SECTION 9.05.  Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender.


SECTION 9.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Lender is in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.


SECTION 9.07.  Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.


SECTION 9.08.  Termination.  The Lender may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor.  Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.  Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Lender may have in respect of, any
Default or Event of Default that shall exist under Article VII hereof as a
result of any such notice of termination.


SECTION 9.09.  Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Lender receives the amount it would have received had
no such withholding been made.


69

--------------------------------------------------------------------------------

SECTION 9.10.  Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.


SECTION 9.11.  Contribution.


(a)           To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the Lender,
and this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations have terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
 
(b)          As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
(c)           This Section 9.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 9.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.
 
(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
(e)           The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 9.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Lender, of the Commitments and all Letters of
Credit issued hereunder and the termination of this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations.
 
SECTION 9.12.  Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article IX is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender under this Agreement and the
other Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.


70

--------------------------------------------------------------------------------

SECTION 9.13.  Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap Obligations.  Each Qualified ECP Guarantor intends
that this Section 9.13 constitute, and this Section 9.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
ARTICLE X


The Borrower Representative
 
SECTION 10.01.  Appointment; Nature of Relationship.   The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability.  The Lender and its
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
11.01.
 
SECTION 10.02.  Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
 
SECTION 10.03.  Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
 
SECTION 10.04.  Notices.   Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.”  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Lender.  Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.
 
SECTION 10.05.  Successor Borrower Representative.  Upon the prior written
consent of the Lender, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative.
 
71

--------------------------------------------------------------------------------

SECTION 10.06.  Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates.  Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.
 
SECTION 10.07.  Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificates required pursuant to the provisions of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


(Signature Pages Follow)
72

--------------------------------------------------------------------------------

 
BORROWERS:
       
PAR TECHNOLOGY CORPORATION
       
By:
      
Name:
      
Title:
           
SPRINGER-MILLER INTERNATIONAL, LLC
       
By:
     
Name:
     
Title:
             
ROME RESEARCH CORPORATION
       
By:
      
Name:
     
Title:
            
PAR SPRINGER-MILLER SYSTEMS, INC.
       
By:
      
Name:
      
Title:
            
PARTECH, INC.
       
By:
      
Name:
      
Title:
            
PAR GOVERNMENT SYSTEMS CORPORATION
       
By:
      
Name:
       
Title:
              
AUSABLE SOLUTIONS, INC.
       
By:
      
Name:
       
Title:
             
JPMORGAN CHASE BANK, N.A.
       
By:
       
Name:
     
Title:
   

 
 

--------------------------------------------------------------------------------